Citation Nr: 0515620	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  96-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant's injuries sustained on August 12, 
1967, were in the line of duty for purposes of entitlement to 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The appellant was a member of the U.S. Marine Corps Reserves 
with an initial six-month period of active duty for training 
(ADT) from March to September 1966, and additional periods of 
inactive duty training (IDT) and ADT in 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the appellant's claim for 
disability compensation.  In a March 1996 administrative 
decision, the RO determined that the injuries sustained on 
August 12, 1967 were not incurred in the line of duty.  The 
veteran subsequently perfected this appeal.  

A hearing before the undersigned sitting at the RO was held 
in May 2000.  A transcript of this hearing is associated with 
the claims folder.  In July 2000, the Board remanded this 
case for additional development.  In September 2002, the 
Board denied the veteran's appeal.  The veteran subsequently 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2004, the appellant 
filed a brief in support of his claim.  In February 2005, the 
parties filed a Joint Motion for Remand.  By Order dated in 
March 2005, the Court vacated the Board's decision and 
remanded the matter for compliance with the instructions in 
the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

In his November 2004 brief, the appellant argued that the 
Secretary did not comply with the § 5103(a) notice 
requirements.  The joint motion also noted that on remand, 
the Board must comply with all provisions of the VCAA.  On 
review of the claims folder, it appears that VA has not sent 
the veteran a letter notifying him of the required 
information.  Thus, VA should provide the veteran the 
appropriate notice in compliance with the VCAA.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

The appellant contends he sustained chronic disabilities of 
the right hip and knee in a motor vehicle accident on August 
12, 1967, while in route to IDT (weekend drill) with the 
Marine Corps Reserves unit (HMM-771, MARTD, MARTC), attached 
to the Naval Air Station (NAS) in South Weymouth, 
Massachusetts.  Pursuant to the joint motion, the parties 
agreed that because no attempt was made to secure any of the 
appellant's unit records, remand pursuant to 38 C.F.R. 
§ 3.159(c) was required.  The parties noted that unit records 
such as master drill schedules, unit training logs and 
schedules, and pay rosters, could potentially demonstrate 
whether the appellant was scheduled for IDT on the weekend in 
question.  Thus, additional efforts must be made to obtain 
relevant unit records, including those documenting whether or 
not the appellant was scheduled for IDT the weekend of August 
12-13, 1967.  

The parties further noted that the map of southeast 
Massachusetts relied upon by the Board contains no 
information as to what year it was published and there is no 
indication whether the map accurately depicts the roads as 
they existed at the time of the appellant's accident.  
Consequently, the RO should attempt to obtain a copy of a map 
showing the roads in existence in August 1967.  

Accordingly, this case is REMANDED as follows:

1.  The RO should send the appellant a 
letter specifically notifying him (a) of 
the evidence necessary to substantiate 
his claim; (b) of the information and 
evidence he is responsible for providing; 
(c) of the evidence that VA will attempt 
to obtain; and (d) asking that the 
appellant submit any evidence in his 
possession that pertains to his claim.

2.  The RO should make additional efforts 
to obtain information regarding the 
appellant's periods of scheduled IDT in 
1967.  Specifically, the RO should 
request all records (to include master 
drill schedules, unit training logs and 
schedules, and pay rosters) pertaining to 
the veteran's Reserve service with HMM-
771, MARTD, MARTC, NAS, South Weymouth, 
Massachusetts for the year 1967.  

If the appellant's Reserve unit no longer 
exists, or if the records are unavailable 
directly from the unit, the RO should 
request the required information from all 
appropriate sources, to include the 
Commandant of the Marine Corps, the 
Marine Corps Reserve Support Center, the 
Naval Reserve Personnel Center, and the 
National Personnel Records Center.  
Separate requests should be made to each 
source.  

All efforts to obtain the relevant unit 
records and the responses received must 
be documented in the claims folder.  If 
any response received indicates a further 
source for the records, the RO should 
proceed with the appropriate follow-up 
action.  

3.  The RO should make arrangements to 
obtain a copy of a map of southeast 
Massachusetts that depicts the roads as 
they existed in August 1967.  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of whether 
the appellant's injuries sustained on 
August 12, 1967, were in the line of duty 
for purposes of entitlement to disability 
compensation benefits.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




